UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
NELSA MONTUFAR-MEJIA et al.,        )
                                    )
            Plaintiffs,             )
                                    )
       v.                           )                Civil Action No. 18-2131 (PLF)
                                    )
U.S. IMMIGRATION AND CUSTOMS        )
ENFORCEMENT, et al.,                )
                                    )
            Defendants.             )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               The matter is before the Court on plaintiffs’ emergency motion [Dkt. No. 3] for a

temporary restraining order filed earlier this evening. The Court has been advised that plaintiff

Nelsa Montufar-Mejia is scheduled for removal from the United States by immigration

authorities tomorrow morning, September 14, 2018. Pursuant to Local Civil Rule 65.1(a),

plaintiffs certify that they have served the government with copies of the complaint, the motion,

and all other papers filed with the Court today, September 13, 2018.

               Upon careful consideration of plaintiffs’ emergency motion, and in view of the

imminent harm likely to befall Ms. Mejia if she is removed from the country and the factors set

forth in Winter v. NRDC, 555 U.S. 7, 24 (2008), the Court will take the unusual step of granting

the ex parte motion without a hearing in order to preserve the status quo pending further review

of the merits. See Jacinto-Castanon de Nolasco v. U.S. Immigration & Customs Enf’t, 319 F.

Supp. 3d 491 (D.D.C. 2018); Mejia v. U.S. Immigration & Customs Enf’t, No. 18-2096, ECF

No. 3 (D.D.C. Sept. 6, 2018).
                For the foregoing reasons, it is hereby

                ORDERED that defendants and their officers, agents, servants, employees,

attorneys, and all those who are in active concert or participation with them, are temporarily

restrained from removing from the United States plaintiff Nelsa Montufar-Mejia until further

order of this Court; and it is

                FURTHER ORDERED that the parties shall meet and confer and submit a joint

report by 5:00 p.m. on September 14, 2018 regarding a briefing schedule for plaintiffs’

forthcoming motion for a preliminary injunction and proposed hearing dates. The report shall

specify the following: (1) the due date of plaintiffs’ motion for a preliminary injunction and

accompanying affidavits; (2) the due date of defendants’ response; (3) the due date of plaintiffs’

reply; and (4) proposed hearing dates.

                SO ORDERED.




                                                             ________________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge
DATE: September 13, 2018




                                                 2